Citation Nr: 0916793	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
wound to the head.

2.  Entitlement to service connection for residuals of wounds 
to the leg and back.

3.  Entitlement to service connection for residuals of a 
wound to the right hip.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The April 2004 rating decision denied service connection for 
residuals of a wound to the right hip found no new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for residuals of wounds to 
the head, leg, and back.

An October 2008 Board decision reopened the claim of 
entitlement to service connection for residuals of wounds to 
the head, leg, and back, remanded the service connection 
claims for residuals of wounds to the leg and back and a 
wound to the right hip, and deferred consideration of the 
service connection claim for residuals of a wound to the 
head.  The case is now again before the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from residuals 
of a head wound that are due to any event or incident of his 
service.

2.  The Veteran failed, without good cause, to report for VA 
joints and spine examinations, which were scheduled to 
determine whether service connection was warranted for 
residuals of wounds to the leg and back or for residuals of a 
wound to the right hip.

3.  There is insufficient evidence upon which to render an 
informed decision as to the issue of entitlement to service 
connection for residuals of wounds to the leg and back.

4.  The preponderance of the evidence is against finding that 
the Veteran's right hip disability had its onset in service 
or within one year of service, or that it is otherwise 
associated with his active duty.


CONCLUSIONS OF LAW

1.  Current residuals of a head wound are not related to an 
injury that was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The claim of entitlement to service connection for 
residuals of wounds to the leg and back is denied based on 
the Veteran's failure to report for the scheduled VA 
examination.  38 C.F.R. § 3.655 (2008).

3.  The Veteran's right hip disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in January 2003 
and August 2007, in which the RO advised the appellant of the 
evidence needed to substantiate his service connection 
claims.  The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The August 2007 letter, as well as letters from March 
2006 and November 2008, further advised the Veteran as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims, pursuant to 
the Court's holding in Dingess, supra. 
 
The Board notes that only the January 2003 letter was issued 
prior to the initial adjudication of the Veteran's claims in 
April 2004.  His claims, however, were subsequently 
readjudicated in a February 2009 supplemental statement of 
the case.  Thus, any deficiencies in the content or 
timeliness of the notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  The Board 
notes that the Veteran underwent VA muscles and neurological 
disorders examinations in September 2003, and only the 
neurological disorders examination report provided a specific 
etiology opinion as to his claimed residuals of a wound to 
the head.

In October 2008, the Board found that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for residuals of wounds to 
the leg, and back.  Finding that examinations were needed for 
the leg and back claims as well as the right hip claim, the 
October 2008 Board decision remanded these issues and 
deferred consideration of the head injury claim.  In November 
2008, the Veteran was scheduled for joint and spine 
examinations for December 2008.  The record reflects he was 
sent written notice of these examinations in advance and that 
he failed to report.  A November 2008 letter notified the 
Veteran that the claim shall be rated on the evidence of 
record when a claimant fails to report for an examination or 
reexamination without good cause.  It also noted that, 
without the examination, a claim may have to be denied.  The 
Veteran has provided no reason for his failure to report, and 
his representative did not address this question in a 
February 2009 statement.  

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the RO has provided the Veteran with the opportunity to 
report for examinations to determine whether service 
connection for his claims is warranted.  Nevertheless, the 
Veteran failed to report for the scheduled VA examinations.

Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims, and arranging for 
the Veteran to undergo appropriate VA examinations.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).

II.  Service Connection 

The Veteran has claimed entitlement to service connection for 
residuals of a wound to the head, residuals of wounds to the 
leg and back, and residuals of a wound to the right hip.  He 
essentially contends that he suffered these injuries as a 
result of shrapnel injuries obtained in Vietnam.  He has also 
indicated that these injuries may have occurred when he was 
thrown to the ground by explosions.  The Board notes that the 
Veteran has a Purple Heart and that service treatment records 
reflect he suffered a fragmentation wound to the left ankle 
in service.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incidence or aggravation of any disease or injury alleged to 
have been incurred in or aggravated by such service, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

In the case at hand, the Veteran received a Purple Heart for 
a fragmentation wound of the left ankle that occurred in a 
grenade explosion.  The Veteran believes the disabilities at 
issue were incurred as a result of the explosion, either as a 
result of the shrapnel itself or due to his being thrown to 
the ground by the explosion.  

After reviewing the Veteran's service treatment records, 
which clearly indicate that he was awarded the Purple Heart 
Medal for a fragmentation wound to the left ankle, the Board 
is satisfied that the Veteran served in combat and would have 
been thrown to the ground by a grenade explosion.  The 
question that remains, however, is whether his disabilities 
of the head, right hip, leg, and back are related to this in-
service injury.

A.  Residuals of a Wound to the Head

The Board notes that the September 2003 VA neurological 
disorders examination report diagnoses the Veteran's current 
disabilities of the head and provides an etiology opinion for 
these disabilities.  Specifically, this report describes the 
Veteran's pertinent medical history, noting that the Veteran 
sustained a stab wound on the right side of the scalp in 
December 1996.  He complained of some numbness in the area 
and of recurrent occipital headaches, frontal and 
generalized, pressure-like and occasionally vascular, of ten 
years' duration.  He described them as occasionally being 
associated with nausea or blurred vision.  He stated that 
they last one to two hours and occur three to four times per 
week.  On examination, the Veteran was alert, cooperative and 
oriented to time, place, and person.  He showed no impairment 
of speech, memory, or thinking.  All cranial nerve function 
was intact.  The Veteran ambulated with a cane, and he tended 
to limp.  No Romberg sign was present.  All motor systems 
exhibited normal strength.  Tone and coordination were 
intact.  Reflexes were symmetric.  The examiner diagnosed a 
stab wound to the scalp, no neurologic disability and not 
service-connected.  The examiner also diagnosed cephalgia, 
myofascial in type, related to the stab wound to the scalp, 
and without neurologic disability.

Based on a review of the Veteran's complete claims folder, 
the Board finds that the competent medical evidence is 
against the Veteran's claim for service connection for 
residuals of a wound to the head.  In reaching this 
conclusion, the Board has considered the Veteran's own lay 
belief that there is an etiological relationship between 
current symptoms of disability and in-service injury.  
Certainly, there are instances in which lay testimony can 
serve as probative evidence in establishing an association 
between service and the claimed disability.  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and providing lay testimony as to a 
continuity of symptomatology.  However, the Board finds that 
a lay person is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
the Veteran's current symptoms of head injury to injuries 
sustained in the military, particularly in light of the 
significant intervening injury discussed above.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and lay 
belief alone can serve to establish any association between 
the claimed residuals to a head wound and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the September 2003 neurological disorders 
examination report links the Veteran's current residuals of a 
wound to the head to an injury that occurred almost thirty 
years following the Veteran's separation from service.  
Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for residuals of a 
wound to the head, and the doctrine of reasonable doubt is 
not for application.  See 38 C.F.R. § 3.102 (2008).

B.  Residuals of Wounds to the Leg and Back

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2008).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination.  38 C.F.R. § 3.326(b).  Provided 
that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When the examination was scheduled in conjunction with an 
original claim other than a compensation claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b).

As noted above, the Board reopened and then remanded the 
Veteran's leg and back claims in October 2008 to arrange for 
the Veteran to undergo VA joint and spine examinations.  It 
appears that notification of the date of these examinations 
was sent to the Veteran's last known address of record, and 
there is no indication that the Veteran is no longer at that 
address.  (While it appears that VA has been slightly 
misspelling the Veteran's street name, he has responded to 
decisions and notices that were sent to him in the past, 
leading the Board to conclude that the Veteran has been 
receiving the mail sent to this address and has thus received 
the most recent examination notice letter.)  A supplemental 
statement of the case was issued to that address in February 
2009, and it has not since been returned as undeliverable.  
In February 2009, the Veteran's accredited representative 
submitted a statement in support of the Veteran's claim, and 
there was no mention of the Veteran having changed his 
address, and no explanation provided as to his failure to 
report.

As the Veteran has failed to attend a required VA 
examination, the Board concludes that the Veteran's claims of 
entitlement to service connection for residuals of wounds to 
the leg and back must be denied in accordance with 38 C.F.R. 
§ 3.655(a) and (b).

In reaching this conclusion, the Board considered whether the 
benefits sought on appeal can be awarded without VA 
examination.  However, having reviewed the complete record, 
and for the reasons and bases set forth below, the Board 
further finds that, in the absence of such examination, 
entitlement to the benefits sought on appeal cannot otherwise 
be established or confirmed.  38 C.F.R. § 3.655(a).

The Board finds that there is insufficient evidence of record 
to link the residuals of wounds to the leg and back to an in-
service grenade explosion.  The Board notes that while the 
September 2003 VA examination report addresses the issues of 
back and leg pain, it does not provide a sufficient basis on 
which to grant service connection.  The examiner's diagnosis 
finds, in pertinent part, a "[h]istory of lower back and leg 
pain with injury from an explosion.  Currently, there is 
degenerative disc disease in the lumbar spine with some 
limitation of motion and pain."  Service connection cannot 
be granted based on this opinion, as the only conditions that 
it links to service are the Veteran's history of lower back 
and leg pain.  That clinical finding, however, appears to 
essentially be a transcription of the appellant's own report, 
and does not amount to competent medical evidence indicating 
a relationship between the degenerative disc disease that was 
found in the lumbar spine, and his military service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of a claimant's statements regarding medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional).  The examiner also found some 
degenerative arthritis of the hip (which is discussed 
separately below), but expressly reports that the leg 
examination revealed normal legs and knees, with normal 
patellar position on both sides and no crepitation on 
movement.  Ligaments were stable and range of motion was 0 to 
135 degrees on both sides.  Because no current leg disability 
is diagnosed, the Board cannot assume, without a specific 
medical opinion, that the Veteran's current degenerative disc 
disease is linked to the in-service injury either.  The 
September 2003 opinion makes no such diagnosis and is thus 
inadequate for purposes of establishing service connection.

The Board has considered the Veteran's lay assertions that he 
has current disabilities of the back and leg as a result of 
his in-service injuries.  However, even when a veteran is 
asserting continuity of symptomatology since service, there 
still must be medical evidence relating a current disability 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

Having found that another VA examination is necessary, and 
that the Veteran has failed to report for the scheduled 
examinations, the Board has also considered the question of 
whether the Veteran has demonstrated good cause for his 
failure to report for these examinations.  38 C.F.R. § 
3.655(a), (b).

In this regard, the Board notes that the Veteran has provided 
no explanation for his failure to report, and he has not 
requested that VA reschedule an examination or provide him 
with another opportunity to report.  In February 2009, the 
Veteran was issued a supplemental statement of the case 
notifying him of the provisions of 38 C.F.R. § 3.655(b) and 
informing him that his claims were denied because nexus 
between the disabilities at issue and his in-service injuries 
had not been established.  He did not respond to this letter.  
The subsequent statement from his representative made no 
mention of the Veteran's failure to report.  

In light of these facts, the Board finds that the Veteran has 
not demonstrated good cause for his failure to report for VA 
examination.

In summary, the Board concludes that the Veteran has failed 
to report for scheduled VA examinations which are necessary 
to establish entitlement to service connection for residuals 
of wounds to the leg and back, and that he has failed to 
demonstrate good cause for his failure to report.  Therefore, 
the Board finds that the Veteran's claim of entitlement to 
service connection for residuals of wounds to the leg and 
back must be denied in accordance with 38 C.F.R. § 3.655(a) 
and (b).

C.  Residuals of a Wound to the Right Hip

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  As discussed above, the Veteran failed to report 
to a VA joints examination that was scheduled for December 
2008, and he has not shown good cause for his failure to 
report.  Because his claim of entitlement to service 
connection for residuals of a wound to the right hip is an 
original compensation claim, the Board will decide it based 
on the evidence of record.

With respect to this claim, the Veteran underwent a VA 
muscles examination in September 2003 that diagnosed minor 
degenerative arthritis of the right hip.  No etiology opinion 
was given with respect to this disability.  

In April 2005, the Veteran submitted a letter from his 
private physician noting that he has osteoarthritis of the 
lateral pole of his right hip and opining that this 
disability was as likely as not caused by being in a grenade 
explosion while in Vietnam.  However, the doctor immediately 
followed that finding by noting that it is difficult to 
establish if the extent of his arthritis had its antecedents 
starting at that time.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As noted, although the physician concluded that the Veteran's 
osteoarthritis of the lateral pole of his right hip was as 
likely as not caused by being in a grenade explosion while in 
Vietnam, the physician immediately followed that finding by 
noting that it is difficult to establish if the extent of his 
arthritis had its antecedents starting at that time.  No 
further rationale was provided, and no indication was given 
that the physician had reviewed records regarding the 
Veteran's in-service treatment following his injuries, or 
that the physician had any knowledge as to the nature or 
circumstances of the Veteran's in-service injuries other than 
the Veteran's very general report of having been injured due 
to a grenade explosion.  For these reasons, the Board finds 
this opinion to be of no probative value.  

As there is no other competent evidence attributing a current 
right hip disability to his in-service injuries, the Board 
finds that the preponderance of the evidence is against the 
claim.  As noted, while VA has accepted the Veteran's account 
of his in-service right hip injury, the Board notes that the 
Veteran, as a lay person, is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking any current right hip disability to those 
sustained decades ago in service.  See Jandreau, supra.  Even 
when a veteran is asserting continuity of symptomatology 
since service, there still must be medical evidence relating 
a current disability to that symptomatology.  Savage, supra.  
Therefore, the Board cannot grant service connection based on 
the Veteran's belief that his in-service injury was the cause 
of his current right hip disability.

For these reasons, the Board concludes that the Veteran has 
not submitted competent, probative evidence to establish a 
nexus between the in-service explosion and the current right 
hip disability.  Furthermore, in light of the Veteran's 
failure to report for an examination, the Board has been 
unable to obtain such evidence.  Thus, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for residuals of a 
wound to the right hip.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for residuals of 
a wound to the right hip must be denied.


ORDER

Entitlement to service connection for residuals of a wound to 
the head is denied.

Entitlement to service connection for residuals of wounds to 
the leg and back is denied.

Entitlement to service connection for residuals of a wound to 
the right hip is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


